DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-3, 5-13, 15-22, and 24-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites estimating one or more values of compensatory 16reserve index ("CRI") of the patient, estimating the 17effectiveness of CPR based on the estimated one or more 18values of CRI; comparing the one or more patient waveforms of the 36waveform data of the patient with the plurality of 37waveforms of reference data of the model; 38determining a similarity, for each of the one or more 39patient waveforms of the waveform data of the 40patient, between a respective patient waveform of 41the one or more patient waveforms and each of one 42or more waveforms of the plurality of waveforms of 43reference data individually; 44determining one or more values of CRI based on the 45respective similarities of each of the one or more 46patient waveforms of the waveform data of the 47patient, wherein each of the one or more patient 48waveforms was obtained from the patient at a 49respective time.
 	The limitations of comparing the physiological data against reference waveforms, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than 
 	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of using a sensor to perform the pre-solutional step of collecting data. The sensors being recited at a high-level of generality such that it does not integrate the abstract idea into a practical application As well as, using a computer system to perform the comparing, determining and estimating steps. The computer system is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component and a display device which is also generically recited and performs the post-solutional activity of displaying the abstract determinations. Accordingly, these additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a sensor to perform the pre-solutional step of collecting data and of using a processor to perform the assessing and 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13, 15-22, 24, 26-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2 and 35, it is unclear what the similarity is that is determined. It is presumed for the purpose of examination that this means a similarity coefficient. Otherwise it is unclear what similarity is determined exactly and without any further guidance or definition, what is or is not considered to be similar is a subjective determination, thus amounting to a relative term. The metes and bounds of the claim are unclear..
Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claims 3, 5-23, 25-33 and 26-33 are rejected based on their dependence form rejected claims. 
Response to Arguments
Applicant's arguments filed 2/3/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 101 rejection, Examiner respectfully disagrees. Comparing the physiological data against one or more waveforms could be performed practically in the human mind. Specifically, a clinician could look at two waveforms output by sensors and compare the two or look at the waveform from a sensor and compare it to reference wave forms. The sensors are not integral to the comparison they simply provide a stream of data used in the later abstract comparison, determination and estimation steps. 
Regarding step 2A, it is not clear that the CRI provides for a technical improvement other than Applicant’s statement that it does. It is unclear how the CRI improves upon sensing a cardiac signal from a patient undergoing CPR and mentally making an assessment of the effectiveness. Similarly the CRI itself does not limit the alleged abstract idea. It is also not clear how the elements of the estimating, determining, determining and displaying on pg. 15 provide significantly more. The estimating and both determining steps are part of the abstract idea and the displaying is post-solutional activity as discussed above that does not provide significantly more.
Conclusion
Claims 1-3, 5-13, 15-22, and 24-35 do not have art applied.
The closest prior art of Messerges determines a similar fluid model but does not disclose the specific index equation or the effectiveness of CPR based on that index. The prior art of Nadler et al. (IDS 4/11/17) teaches the index but does not count as prior art as it was published after the effective filing date.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A CATINA/Examiner, Art Unit 3791                                


/ALLEN PORTER/Primary Examiner, Art Unit 3792